DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendments to the specification, the objection to the specification has been withdrawn.
In view of the amendment to the claims, the objection to claims 70-79, 90-99 has been withdrawn.
Also in view of the amendment to the claims, the rejection of claims 70-79 and 90-99 under 35 U.S.C. 112a and 35 U.S.C. 112b has been withdrawn.
In view of the amendment to the claims, the rejections that rely on Edible Nori Cups as a secondary reference has been withdrawn. 


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brad Schepers on June 3, 2022.

The application has been amended as follows: 

	In Claim 70, line 13, “friction” is has been changed to read --is--
	In Claim 70, line 14, before “to hold” insert --and forms an interference fit with a surface of the lower end region of each of the edible enclosing tubes--

	In Claim 100, line 1, “friction” has been changed to read --interference--
	In Claim 100, line 2, “open lower ends of all” has been changed to read --surface of the lower end region of each--


Claims 70-71, 73, 75-78, 94-98 and 100 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of “Sushi Art,” “How to Make Sushi,” Lewis (“Shrimp and Avocado Sushi Rolls”) and Balleza in combination teaches an individual handheld food product comprising a plurality of edible enclosing tubes formed of a baked dough material, each of the plurality of edible enclosing tubes having an open upper end and an open lower end, which define a height therebetween and which define an axis therebetween that is oriented generally vertically.  “Sushi Art” further teaches a lower end region proximate the open lower end and an upper end region proximate the open upper end.  The combination further teaches a plurality of different type of foods that can be separately contained in the edible enclosing tubes, in view of “How to Make Flower Sushi Art” teaching different types of fillings, such as rice, carrots and peppers.  The plurality of edible enclosing tubes are shown by “Sushi Art” to be disposed side-by-side to one another so that each edible enclosing tube has a cross-sectional shape of a sector of a circle and that the plurality of edible enclosing tubes together form a generally cylindrical shaped food product.  
In view of Bryan (“California Roll”) and Lewis teaches the use of an auxiliary support that has at least one side wall disposed around the lower end regions of the edible enclosing tubes and a solid bottom wall that extends across the open lower ends of all the edible enclosing tubes and where the auxiliary support can be construed as having a height that is lower than that of each of the edible enclosing tubes.  
However, the combination does not teach or suggest, that the auxiliary support defines a recess that accommodates the lower end regions of all of the edible enclosing tubes, the auxiliary support is fitted over the open lower ends of all of the edible enclosing tubes and forms an interference fit with a surface of the lower end region that is proximate the open lower end, of each of the edible enclosing tubes to hold together the lower end regions of the edible enclosing tubes; where each of the edible enclosing tubes have a cross-sectional shape of a sector of a circle, and where the above auxiliary support that provides an interference fit with a surface of the lower end region proximate the lower open end of each of the edible enclosing tubes to hold the lower end regions together, also has a height that 5% to 33% of the height of each of the edible enclosing tubes, such that each of the edible enclosing tubes extends beyond the height of the at least one side wall of the edible auxiliary support.  There is no suggestion in the above prior art of an auxiliary support having the above structure and which is interference fit with a surface of the lower end regions proximate the lower open end of each of the edible enclosing tubes, while holding the lower end regions of the edible enclosing tubes together so as to form a generally cylindrical shape.
Additionally, “Edible Nori Cups” as previously relied on is not seen to teach an interference fit to the above claimed sector shaped edible enclosing tubes.  While “Onigiri” teaches an edible wrap that encloses a rice product, this is not seen to teach the above claimed sector shaped edible enclosing tubes, and where the auxiliary support has a height that is 5% to 33% of the height of each of the edible enclosing tubes.  While “How to Make Sushi” (of record on 1/27/2021) also teaches an outer auxiliary support (see page 3 of 4 - the outer sushi wrapping) this is not seen to teach an edible support that is a solid bottom wall that extends across the open lower ends of all of the edible enclosing tubes, and also has a height that would have been greater than 5-33% of the height of each of the edible enclosing tubes and instead, extends the entire height of the edible enclosing tubes.  “Flickr - Sushi Burrito” teaches an auxiliary support that has a bottom and at least one side wall, but does not extend a height that is 5-33% of the height of the interior contents.  Therefore, the prior art combination is not seen to teach or suggest the entirety of the claimed food product. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792